IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CRYSTAL CULLIN, as Guardian of
AMELIA PHILLIPS

Plaintiffs,
C.A. No.: N20C-04-194 FJJ
REGAL HEIGHTS HEALTH CARE

AND REHAB CENTER, LLC,
a Delaware corporation

Defendants.

ee a a a ee ee ee

ORDER REGARDING AFFIDAVIT OF MERIT CONCERNING
MEDICAL CARE PROVIDED TO M.P.A. and STEPHANIE ABBOTT BY
DEFENDANT DEDICATED TO WOMEN OB/GYN, P.A.

ThisZ 2 day of December, 2020, the Court has reviewed in camera
Plaintiff's affidavit of merit pursuant to 18 Del.C. § 6853(a)(1) 6853(d). Having

done so, the Court finds:

1. The affidavit of merit is signed by an expert witness.

2. The affidavit is accompanied by a current curriculum vitae of the expert
witness.

3. The affidavit contains an opinion of the expert witness that there are

reasonable grounds to believe that the applicable standard of care was breached by

Defendant Regal Heights Health Care and Rehab Center (“Defendant”), and that the
breach of the applicable standard of care by Defendant was the proximate cause of
the injuries claimed in the Complaint.

4. The curriculum vitae accompanying the affidavit establishes that the
expert witness is licensed to practice nursing in the state of Connecticut, that the
expert witness has been a certified legal nursing consultant as of the date of the
affidavit for the three (3) years immediately preceding the alleged negligent acts
described in the Complaint, and has been engaged in the treatment of patients and/or
in the teaching/academic side of nursing in the same of similar field as the named
Defendant within the last three (3) years.

Based on the foregoing, the Court finds that the affidavit of merit complies
with the requirements of 18 Del.C. §6853(a)(1) and 18 Del.C. §6853(c).

IT IS SO ORDERED.

Francis F. Jones, Jr, Judge

ce: File&ServeXpress